The court declines to answer the question certified and the matter is remitted to the State Industrial Board for the following reasons: It does not appear that the parties interested have received notice of the presentation of said question to this court. An answer to the question would, therefore, not be binding upon the parties not present and would be advisory only. (See Matter of State Industrial Commission, 224 N. Y. 13.) Furthermore the question admits of one answer under one set of circumstances and a difierent answer under another, depending upon the situation and attitude of the employer and carrier, and it is, therefore, objectionable in form. (See McGowan v. Metropolitan Life Insurance Co., 259 N. Y. 454; Devlin v. Hinman, 161 id. 115; Grannan v. Westchester Racing Assn., 153 id. 449.) Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.